EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Philip Rettig on 2/10/22.
The application has been amended as follows: 
In the claims:

1. 	A touch pad for operating a[n] [e-]latch assembly of a motor vehicle entry system including a control circuit having a backup energy source, the control circuit is configured to be normally powered by a main power source of the motor vehicle and the control circuit is configured to operate an actuation group operable to control actuation of a closure member of the vehicle, the touch pad comprising:
a touch pad controller configured to be in communication with the control circuit of the [e-latch assembly;;
at least one entry input sensor coupled to said touch pad controller, the at least one entry input sensor configured for sensing a user’s input, and the at least one entry input sensor configured for outputting to the control circuit a signal indicative of a command to operate the [e-]latch assembly; and
configured for operation of the latch assembly,  the mechanical emergency switch assembly positioned adjacent said at least one entry input sensor, and the mechanical emergency switch assembly including a plurality of pins electrically coupled to the control circuit of the [e-]latch assembly , where the mechanical emergency switch assembly is configured for operating the [e-]latch assembly using the backup energy source when said at least one entry input sensor is not operable due to one of a power loss and malfunction of said at least one entry input sensor.

8.      An entry system for a closure member of a motor vehicle, the entry system comprising:
A[n] [e-]latch assembly including a control circuit having a control unit normally powered by a main power source of the motor vehicle and the control circuit configured to operate an actuation group operable to control actuation of the closure member;
said control circuit of said [e-]latch assembly including a backup energy source to provide power to said control unit and the actuation group in the event of a loss of power from the main power source;
a touch pad including a touch pad controller in communication with said control circuit and the touch pad including at least one entry input sensor coupled to said touch pad controller, the at least one entry input sensor configured for sensing a user’s input, and the at least one entry input sensor configured for outputting to the control circuit a signal indicative of a touch to operate said [e-]latch assembly; and
 configured for operation of the latch assembly, the mechanical emergency switch assembly positioned adjacent said at least one entry input sensor, and the mechanical emergency switch assembly including a plurality of pins electrically coupled to said control circuit of said [e-]latch assembly, where the mechanical emergency switch assembly is configured for operating said [e-]latch assembly using said backup energy source when said at least one entry input sensor is not operable due to one of a malfunction of said at least one entry input sensor and the loss of power from the main power source.

In each of claims 3, 6, 13, and 16, each instance of “e-latch” has been changed to –latch--.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/Primary Examiner, Art Unit 3675